Citation Nr: 0309454	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  96-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for pinched nerve of 
the left shoulder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1982.  (According to the National Personnel Records 
Center, the veteran's character of discharge for service from 
September 1976 through August 19, 1980, was considered 
honorable, and his character of discharge for service from 
August 20, 1980, to September 1982 was considered under other 
than honorable conditions.)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the RO 
that, among other things, denied a claim of entitlement to 
service connection for pinched nerve of the left shoulder.  
The veteran was notified of the denial by a letter in 
June 1996.  This matter is also on appeal from a June 1996 
rating decision by the RO that denied a claim of entitlement 
to service connection for headaches.  

The veteran appealed both issues to the Board, which the 
Board denied in a decision entered in June 2000.  Thereafter, 
the veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2000, the 
Secretary of VA filed a Motion for Remand and To Stay 
Proceedings.  In January 2001, the veteran's attorney filed a 
Cross-Motion to vacate and remand the Board's June 2000 
decision.  By an Order dated in March 2001, the Court vacated 
the Board's June 2000 decision, and remanded the case to the 
Board for readjudication.


REMAND

The veteran claims that service connection is warranted for a 
left shoulder disability and for headaches.  Specifically, he 
contends that he suffers from a pinched nerve of the left 
shoulder as a result of an injury in 1977 during military 
service.  He also claims that when he broke his left wrist 
(which has been service connected), he also injured his left 
shoulder.  The veteran further contends that he suffers from 
headaches as a result of a concussion in 1977 when he was 
involved in a jeep accident.  

The Board undertook additional evidentiary development of 
this case pursuant to regulations that permitted the Board to 
develop evidence in a case such as this.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  Despite acquiring a new VA examination 
in February 2003, the Board finds that this VA orthopedic 
examination is inadequate because the VA examiner did not 
provide a medical nexus opinion as to the medical 
probabilities that any currently diagnosed left shoulder 
nerve disability is related to military service.  Given the 
absence in the record of such medical opinion, the Board 
finds that a remand is required for a new examination.  
38 C.F.R. § 19.9 (2002).

Moreover, additional development of the medical evidence is 
required despite acquiring a new VA neurological examination 
in April 2003.  The record reflects that the VA examiner did 
not provide a medical nexus opinion clarifying whether the 
veteran's headache disability is due to in-service trauma 
vice post-service trauma.  Based on a review of the evidence 
of record, the Board finds that further evidentiary 
development is necessary to obtain more definitive evidence 
on this point, especially in light of the more than 13 years 
following the veteran's separation from service until his 
first post-service complaint of having headaches.  Therefore, 
a remand is required for a new examination.  

This case is being remanded rather than being developed 
further at the Board because of recent changes to the Board's 
authority to act after securing new evidence.  As noted 
above, the Board took action to develop this case here at the 
Board in lieu of remanding to the RO.  The development by the 
Board resulted in the acquisition of the reports of the 
February 2003 and April 2003 VA examinations.  38 C.F.R. 
§ 19.9(a) (2002).  Nevertheless, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver of the 
right to initial consideration of the evidence by the RO.  
The Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In the instant case, the veteran has not been provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions, and in any event 
has not waived his right to have the additional evidence 
considered initially by the RO.  In addition, the Board notes 
that it is unclear whether the RO has adequately provided the 
veteran with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).  Given the necessity to obtain new VA 
examinations and, in light of the recent decision in DAV, the 
Board must remand the case to the RO for the evidentiary 
development.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims for the left 
shoulder and headaches.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran that have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  After the development requested 
above has been completed to the 
extent possible, the veteran should 
be afforded VA orthopedic and 
neurological examinations.  Provide 
the examiner(s) with the following 
instructions:

Please determine the nature and 
etiology of any currently diagnosed 
left shoulder disability.  The 
examiner(s) should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed left shoulder nerve 
disability originated in, or is 
otherwise traceable to, military 
service, or is caused or made worse 
by service-connected carpal tunnel 
syndrome.  If nerve disability 
affecting the left shoulder is 
identified, the nerve(s) should be 
specifically identified.  (The 
examiner(s) should note the 
veteran's complaints regarding his 
left wrist in service in September 
1978, in February 1979, and February 
1982.  The examiner(s) should also 
note the veteran's post-service 
complaints of left shoulder pain in 
December 1995 when an examiner 
opined that shoulder pain was 
possibly due to local pathology, 
January 1996 assessment of remote 
injury to left shoulder and wrist, 
July 1996 VA hospital discharge 
indicating left shoulder pain, and 
February 2003 VA diagnosis of 
contusion of left shoulder.)

In addition to addressing the left 
shoulder, the neurologist should 
determine the nature and etiology of 
any currently diagnosed headache 
disability.  The neurologist should 
determine the correct diagnosis(es) 
and provide an opinion as to the 
medical probabilities that any 
currently diagnosed headache 
disability originated in, or is 
otherwise traceable to, military 
service, to an in-service trauma, or 
to specific post-service problems 
that are post-traumatic in nature.  
(The neurologist should note the 
veteran's post-service October 1995 
VA diagnosis of chronic recurrent 
headaches, November 1995 VA 
assessment of headaches - migraine 
and tension, December 1995 VA 
diagnosis of chronic recurrent 
headaches, May 1996 VA diagnosis of 
muscle contraction headaches with an 
examiner's opinion that it could be 
post-traumatic headaches, and April 
2003 VA diagnosis of migraine 
headaches, etiology could be most 
likely post-traumatic headache 
disorder.)

If an examiner provides an opinion 
that is contrary to one already of 
record, the examiner should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  The claims file, 
along with all additional evidence 
obtained pursuant to the requests 
above, should be made available to 
the examiner(s) for review.  

5.  The RO should ensure that any 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
medical opinions.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  Then, the RO should re-
adjudicate the claims.  If any 
benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.  The SSOC 
should contain, among other things, 
a summary of the evidence received 
since the last SSOC was issued in 
July 1999.  38 C.F.R. § 19.31 
(2002).  If the veteran does not 
appear for an examination, without 
good cause, the SSOC should include 
reference to the provisions of 
38 C.F.R. § 3.655 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the requisite period 
allowed for the veteran to submit evidence under the VCAA has 
expired, the claims file should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

